DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 05/31/2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US-2008/0220702) in view of Kubo (US-2013/0189907).
	Regarding claim 1, Feng (US-2008/0220702) discloses a polishing pad (polishing pad 4) a polishing layer (polishing pad 4) (Fig. 4), wherein
the polishing layer (polishing pad 4) includes a plurality of through-holes (holes 43) which are formed to penetrate the polishing layer (polishing pad 3) vertically (Fig. 4) and which are supplied with a polishing liquid (slurry) [Feng; paragraph 0009], and a plurality of grooves (41, 42) which are formed on a lower surface side (the side facing outward in Figure 4) of the polishing layer (polishing pad 4) and which are connected to the through-holes (Fig. 4),
the plurality of through-holes (holes 43) are formed on a central portion of the polishing layer as compared to the plurality of grooves (41, 42) such as to surround a center of the polishing layer (polishing pad 4), and
the plurality of grooves (grooves 42) are formed radially from the plurality of through-holes toward an outer periphery of the polishing layer (polishing pad 4).
Feng fails to disclose “a disk-shaped substrate of which an upper side of the polishing layer is adhered to.  
However, Kubo (US-2013/0189907) teaches a disk-shaped substrate (platen 14) of which an upper side of a polishing layer (polishing layer 10) is adhered to (Fig. 1).  Platens, or substrates, area known means of attachment of a polishing pad to a supporting platform for rotation, as shown by Kubo, and therefore it would have been obvious to one of ordinary skill in the art to have combined the polishing pad/layer of Feng with a disk-shaped substrate, such as the platen of Kubo, in order to support the polishing pad for rotation [Kubo; paragraph 0061].  
As to whether the “through-holes” of Feng are “through-holes” or merely just holes, a hole is considered a “through-hole” if that hole penetrates through something, whether that’s entirely through the pad or even just a portion.  In this case, the holes 43 of Feng penetrate through at least the top surface (i.e. layer) of the polishing pad (4) and therefore are considered “through-holes” in this sense of the term.
Feng also describes elements 43 as “holes” which are defined in Merriam-Webster as “an opening through something” [emphasis added] (def. 1a) and, therefore, the holes of Feng are considered “through-holes” as claimed.  
	Regarding claim 2 (Currently Amended), Feng discloses the polishing pad according to claim 1, wherein
a plurality of concentric circular grooves connected to the grooves (grooves 41) are formed in a region on the lower surface side (side facing outward in Figure 4) of the polishing layer (polishing pad 4) which region is located on the outer periphery side (the side of the polishing pad containing the outer periphery/edge 44) of the polishing layer (polishing pad 4) as compared to the plurality of through-holes (holes 43) (Fig. 4).
	Regarding claim 3 (Original), Feng discloses the polishing pad according to claim 1, wherein the grooves (42) connected to the through-holes (43) are formed such as not to reach the outer periphery of the polishing layer (polishing pad 4) (the grooves individually extend between adjacent holes 43 and thus the interior radial grooves 42 do not extend to reach the outer periphery of the polishing layer/pad 4).
	Regarding claim 4 (New), Feng discloses a polishing pad (polishing pad 4) having a polishing layer (polishing pad 4), wherein
the polishing layer (polishing pad 4) includes a plurality of through-holes (holes 43) which are formed to penetrate the polishing layer (polishing pad 4) vertically and which are supplied with a polishing liquid (slurry) [Feng; paragraph 0004], and a plurality of grooves (42) each of which is formed on a lower surface side (side facing outward in Figure 4) of the polishing layer (polishing pad 4) and is connected at one end to a corresponding one of the through-holes (holes 43) (Fig. 4),
the plurality of through-holes (holes 43) are formed such as to surround a center of the polishing layer (polishing pad 4), and
the plurality of grooves (grooves 42) are formed radially from the plurality of through-holes (holes 43) toward an outer periphery of the polishing layer (polishing pad 4) (Fig. 4).
Feng fails to disclose “a disk-shaped substrate of which an upper side of the polishing layer is adhered to.  
However, Kubo (US-2013/0189907) teaches a disk-shaped substrate (platen 14) of which an upper side of a polishing layer (polishing layer 10) is adhered to (Fig. 1).  Platens, or substrates, area known means of attachment of a polishing pad to a supporting platform for rotation, as shown by Kubo, and therefore it would have been obvious to one of ordinary skill in the art to have combined the polishing pad/layer of Feng with a disk-shaped substrate, such as the platen of Kubo, in order to support the polishing pad for rotation [Kubo; paragraph 0061].   
	Regarding claim 6 (New), Feng discloses the polishing pad according to claim 4 further comprising a circular groove (groove 41) connected to each of the plurality of through-holes (holes 43) (Fig. 4).

    PNG
    media_image1.png
    588
    416
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Feng discloses the polishing pad according to claim 4, but fails to disclose wherein the substrate includes a though-hole for supplying the polishing liquid to the through-holes of the polishing layer, and
a central part of the through-hole of the substrate is covered with a portion of the polishing layer surrounded by the plurality of through-holes of the polishing layer to restrict flow of the polishing liquid to the lower surface side of the polishing layer.
The prior art fails to make obvious these claim limitations, in combination with all other claimed limitations, because modifying the holes of Feng to include “a central part of the through-hole of the substrate is covered with a portion of the polishing layer surrounded by the plurality of through-holes of the polishing layer” is not obvious in view of the prior art.  
The holes of Feng are meant to store the slurry in order to delay the slurry from departing the polishing pad [Feng; paragraph 0020].  Feng does not mention that these holes would be suitable for supplying slurry or that, should the supplying through-hole of Feng be added, that it be connected to the through-holes of Feng as doing so might prevent delaying the slurry as intended by Feng.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6,056,851, WO2005023487, and JP200171256 are pertinent to claim 1.  US-2,089,040, US-4,918,872, US-2017/0209979 are pertinent to grooves, such as those taught by Feng, extending through the polishing layer.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723